DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the information disclosure statements filed on 8/13/2020 has been considered as to the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9-10, 13, 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The following words/phrases lack sufficient antecedent basis:
the front side side (claim 1, line 15)
Claim 1 recites “a stowed position for supporting the user’s chest contacting the back side of the chest support” in lines 12-14.  It is not clear whether the armrest is configured to contact the back side of the chest support in the stowed position or if it is configured to support a user’s chest while the user’s chest is contacting the backside of chest support.  Clarification is required.
Claim 5 recites “wherein the at least one armrest is rotatable relative to the chest support with the armrest positioned assembly is in the locked state” in lines 2-4.  It appears Applicant intended to recite - - in the unlocked state - -.


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 9-10, 13, 20, 24, 26, 28-32 and 34 is/are rejected as best understood under 35 U.S.C. 102(a)(1) as being anticipated by Ko et al. (US 2002/0158492A1).  With respect to claim 1, Ko discloses a stool comprising: a seat assembly (7); and a chest support assembly including: a chest support (1), an elongate member (2) coupled the chest support (1) to the seat assembly (7) such that a back side of the chest support is configured to support a chest of a user sitting on the seat assembly and straddling the elongate member while allowing the user’s arms to move freely in front of the chest support (see Figure 1), and an armrest assembly having at least one armrest (4), a locking mechanism (21)(22)(24)(27)(37), and an armrest holder (14)(15) that couples the at least one armrest (4) to the locking mechanism, the at least one armrest movable between a stowed position (see Figure 3) configured to support the user’s chest when contacting the backside of the chest support and a deployed position (see Figure 1) for supporting the user’s arm located on the front side of the chest support, and the locking mechanism having an unlock state (upon actuation of lever (24) for translating the armrest assembly vertically relative to the chest support and a located state (upon release of lever (24)) for fixedly coupling the armrest assembly (via friction angled fit) to the elongate member.  With respect to claim 3, the locking mechanism in the located state has a coupled (23) that extends through an elongate slot (formed between uprights (16)) in the elongate member (2), wherein the coupled is operable to selectively lock the armrest assembly to the elongate member.  With respect to claim 4, the armrest holder (14)(15) allows rotation of that at least one armrest (4) between the stowed position and the deployed position, wherein the at least one armrest in the stowed position is received by the chest support, given that it is nested below a lower edge of the chest support, and wherein that at least one armrest moves away from 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2002/0158492A1) in view of Ghilzai (US 2007/0052275).  With respect to claim 2, Ko reveals all claimed elements with the exception of a locking mechanism including a pin that extends through an opening in the elongate member.  Ghilzai teaches an armrest support bracket (140) that is slidable along an elongate member (404) and engages with the elongate member via a pin (136) and aperture (unlabeled) attachment.  It would have been obvious to add a hole and pin to bracket (21) and an aperture to element (16).  Such a modification would provide an extra locking means beyond the friction lever element (23) thereby providing securement to excessive downward force and potentially preventing inadvertent slipping of the armrest under such excessive forces.  With respect to claim 24, Ghilzai teaches two support elements (502) and (500) connected by a cross bar assembly (126) and a locking mechanism (54) configured to lock the crossbar assembly at a plurality of positions along a chest support vertical member (122).  It would have been obvious to replace the armrest assembly disclosed by Ko in Figure 21 with the support elements (502) and (500) and cross bar assembly (126) for locking to support (2).  Such a modification enables synchronous vertical adjustment with independent rotational/pivotal adjustment which can provide stable and customizable support for a seat occupants arms.

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2002/0158492A1) in view of Parkins (10,383,444).  As disclosed above, Ko et al. reveals all claimed elements with the exception of an extension mechanism as claimed.  Parkins teaches two armrests (82) that are laterally adjustable with respect to a central rest (112).  The armrests are telescopically adjustable via (74)(72)(78).  Rod (74) constitutes a holder coupled to the chest support, element (72) constitutes a rod or connector slidably positioned with the holder and element (78) constitutes a release mechanism that allows or inhibits lateral movement of the armrest.  It would have been obvious to one of ordinary skill in the art toe replace the one of the pivotal arms (14)(15) with a telescopic arm assembly, as taught by Parkins, since such a modification allows for additional range of motion which would thereby provide increased comfort to the user.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Koehler et al. (US 2010/0295357) (see vertically adjustable armrest assembly mounted with respect to chest rest and straddle seat); Richardson (US 10,506,881) (note rotation, however armrests are not vertically adjustable with respect to chest rest); Freer et al. (7,357,456) (note rotation, however, this device does not vertically adjust).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636